DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment / Allowable Subject Matter
Claims 1-10 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the combination set forth in the independent claim, and specifically does not disclose a method for producing a liquid container for a motor vehicle comprising welding or gluing a random arrangement of interlinked, substance bonded threads directly to a wall formed of one shell or two half-shells of the liquid container in order to reduce sloshing sounds as recited by applicant’s claimed invention.
The most relevant prior art is attributed to Kotera et al. (US 5,031,795) discloses a method for producing a liquid container for a motor vehicle comprising welding or gluing a random arrangement of interlinked threads directly to the wall of a liquid container in order to reduce sloshing sounds.  Kotera fails to disclose or fairly suggest the wall comprises one shell or two half-shells for containing the liquid.  Instead, Kotera discloses the wall is an interior partitioning wall for two half-shells that form the liquid container. 
inter alia, of providing a wall configured to delimit an interior of a liquid container for receiving a liquid and containing the liquid therein, the wall being formed of one shell or two half-shells. One of ordinary skill in the art would not be reasonably motivated, and absent impermissible hindsight, to modify the prior art of record to teach or fairly suggest a method for producing a liquid container as recited by the affirmative method steps of applicant’s claimed invention.
For at least the foregoing reasons, the prior art of record neither anticipates nor renders obvious the combination set forth in the independent claims.

Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097. The examiner can normally be reached Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lee A Holly/Primary Examiner, Art Unit 3726